508 Pa. 319 (1985)
496 A.2d 1143
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Ida BEAUFORD, Karin Guinn, Ulysses Matthews, Michael Patrick Hayes, Cynthia O. Forcino, and Raymond Joseph Murtha, Respondents.
Supreme Court of Pennsylvania.
June 21, 1985.
Reconsideration Denied December 20, 1985.

ORDER OF THE COURT
PER CURIAM.
AND NOW, this 21st day of June, 1985, upon consideration whereof, it is now here ordered and adjudged by this Court that the appeal having been improvidently granted, the same is hereby dismissed.